Title: To George Washington from Edmund Randolph, 22 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Private
          Sir
          Philadelphia October 22. 1794.
        
        There is a report here, that a captain in the militia, who went from Philadelphia, and received the votes of his company, has

destroyed the polls. It is added also, that they were unanimous for Swanwick.
        I am told, that some of the furious ones, since the publication of Mr Jay’s and Lord Grenville’s papers, are very absurdly offended, that Mr Jay, instead of negotiating, did not make a peremptory demand of satisfaction and, if it was refused, come away.
        The George Barclay is arrived; but brings no advices, later than we already have, and a duplicate from Mr Jay.
        I have the pleasure to inform you, that Mrs Washington is in good health and spirits. I have the honor, sir to be with the highest respect and affectionate attachment yr mo. ob. serv.
        
          Edm: Randolph.
        
      